DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment

In response to the amendment received on 01/14/2022:
Claims 1-9 are currently examined.  
Claims 13-14 are cancelled.
Claims 10-12 are withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 are rejected under 103 as being unpatentable over Domnick et al. (U.S. Pub. No. 2008/0318012 A1) (“Domnick” hereinafter).

Regarding claim 1, Domnick teaches a multilayered interference pigment (see Domnick at [0001] teaching a colored effect pigment, taken to meet the claimed multilayered interference pigment based on the structure below).  
Regarding the preamble “sintered”, this is being treated as a product-by-process limitation.  Thus, "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
In addition, the structure imparted by “sintering” to the multilayered interference pigment is not apparent or otherwise reflected in the claims.  Applicant’s Specification does not provide further guidance to the structure of the multilayered interference 

comprising in succession (see Domnick at Fig. 2 and Specification Drawing at Fig. 1):
the metal core comprising a material selected from the group consisting of gold, silver, palladium, rhodium, ruthenium, platinum, osmium, iridium, and alloys thereof (see Domnick at [0039] teaching that the platelet-shaped metal pigment can consist of different metals wherein gold is in the list),
a first layer of transparent dielectric material (see Domnick at [0032] teaching a spacer layer of a dielectric material applied on the reflector core); and
a second discontinuous metal layer (see Domnick at [0033] teaching a semitransparent absorber layer applied on the spacer layer and comprising essentially discrete metal particles). Dominic teaches that it has proved advantageous for the metal particles to form discrete islands (see Domnick at [0046]). Domnick further teaches that the semitransparent absorber layer comprise essentially metal particles in nanoparticulate form, wherein the nanoparticulate form is to be understood as metal particles below a size of 300 nm, and accordingly, continuous layers of metal, as known from the prior art, are not formed (see Domnick at [0047]). Thus, the prior art teaches that the second metal layer is discontinuous;
with regard to the language ‘making it possible to both reflect a portion of a light beam and to transmit another portion of this beam onto the metal core’ (see Domnick at [0034] teaching that the semitransparent absorber layer, consisting of metal particles or clusters, at a distance, predetermined by a spacer layer, from a surface, acting as a mirror, of the reflector core produced from a 
Furthermore, the limitation “making it possible to both reflect a portion of a light beam and to transmit another portion of this beam onto the metal core” is directed towards the function of the second metal layer. However, the function as outlined in the claim limitation fails to recite any additional structural limitations of the second metal layer and as such, these claims are being treated as being taught by the prior art as outlined above;

wherein the metal core in the form of an elongated flake (see Domnick at [0031] teaching a platelet-shaped metallic reflector core, and Domnick at Figs. 1 and 2 teaching an elongated platelet-shaped metallic reflector core, which is taken to meet the claimed elongated flake),
having an average transverse diameter D between 2 and 300 µm (see Domnick at [0039] teaching that the metallic reflector core has an average diameter of from 1 to 500 µm), 
an average thickness E between 20 and 1000 nm (see Domnick at [0039] teaching an average layer thickness of 15 to 1000 nm), and 
a form factor defined as the ratio of the average transverse diameter to the average thickness of between 5 and 1000 (see Domnick at [0040] teaching that the platelet-shaped metallic reflector cores have shape factors, i.e., the ratio 
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I);
	
Domnick does not explicitly teach wherein the multilayered interference pigment is not dispersed in a medium prior to sintering. However, this is a product by process limitation (MPEP § 2113). It has been held that ‘the patentability of a product does not depend on its method of production’. 
In the interest of the clarity of the record, Domnick teaches that the colored effect pigments of the disclosure are usually in powder or paste form… find use in advantageous forms of offering such as dry products and pigment preparations, pellets, small sausages, tablets, briquettes (see Domnick at [0066]), thus Domnick teaches the claimed limitations because the colored effect pigments are in the forms of powder and/or pellets, etc. which would be recognized as not being dispersed in a medium.  In the interest of compact prosecution, it is respectfully noted that Domnick’s silence towards sintering does not preclude that sintering may be done to the dry products such as pellets, etc.
Domnick prefers a solution-based process (see Domnick at [0061] and [0063] teaching wet-chemical solution and solution-based hetero coagulation process), but Domnick does disclose that PVD and/or CVD processes can be used (see Domnick at [0062]), and the metal particles can be bound directly or indirectly to the spacer layer (see Domnick at [0045]).  These processes are very similar to the processes described in the Applicant’s disclosure (see Applicant’s Specification at page 6, lines 6-10 teaching that the metal core can be made… with outer layers deposited by CVD, PVD, electrochemically or by non-electrolytic process… the 
In addition, it has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP § 2123.II).

Claims 1-9 are rejected under 103 as being unpatentable over Domnick in view of Hendrickson et al. (U.S. Pat. No. 6,139,613) (“Hendrickson” hereinafter).

Regarding claim 1, Domnick teaches a multilayered interference pigment (see Domnick at [0001] teaching a colored effect pigment) comprising in succession (see Domnick at Fig. 2 and Specification Drawing at Fig. 1):
the metal core comprising a material selected from the group consisting of gold, silver, palladium, rhodium, ruthenium, platinum, osmium, iridium, and alloys thereof (see Domnick at [0039] teaching that the platelet-shaped metal pigment can consist of different metals wherein gold is in the list),
a first layer of transparent dielectric material (see Domnick at [0032] teaching a spacer layer of a dielectric material applied on the reflector core); and
a second discontinuous metal layer (see Domnick at [0033] teaching a semitransparent absorber layer applied on the spacer layer and comprising essentially discrete metal particles). Dominic teaches that it has proved advantageous for the metal particles to form discrete islands (see Domnick at [0046]). Domnick further teaches that the semitransparent absorber layer comprise essentially metal particles in nanoparticulate form, wherein the nanoparticulate form is to be understood as metal particles below a size of 300 nm, and accordingly, continuous layers of metal, as known 
with regard to the language ‘making it possible to both reflect a portion of a light beam and to transmit another portion of this beam onto the metal core’ (see Domnick at [0034] teaching that the semitransparent absorber layer, consisting of metal particles or clusters, at a distance, predetermined by a spacer layer, from a surface, acting as a mirror, of the reflector core produced from a metal, and this effects, on irradiation of light, an electrodynamic interaction between the clusters and of the clusters with the surface of the reflector core.  Domnick further teaches that the Fabry-Perot effect also contributes to amplification in that the interference effects due to multiple reflections between the absorber layer and the surface effectuate an attenuation or amplification of certain wavelength ranges, whereby angle-dependent color effects are created (see Domnick at [0034])).
Furthermore, the limitation “making it possible to both reflect a portion of a light beam and to transmit another portion of this beam onto the metal core” is directed towards the function of the second metal layer. However, the function as outlined in the claim limitation fails to recite any additional structural limitations of the second metal layer and as such, these claims are being treated as being taught by the prior art as outlined above;

wherein the metal core in the form of an elongated flake’ (see Domnick at [0031] teaching a platelet-shaped metallic reflector core, and Domnick at Figs. 1 and 2 teaching an elongated platelet-shaped metallic reflector core, which is taken to meet the claimed elongated flake),

an average thickness E between 20 and 1000 nm (see Domnick at [0039] teaching an average layer thickness of 15 to 1000 nm), and 
a form factor defined as the ratio of the average transverse diameter to the average thickness of between 5 and 1000 (see Domnick at [0040] teaching that the platelet-shaped metallic reflector cores have shape factors, i.e., the ratio of the average longitudinal dimension (taken to mean diameter) to the average thickness, of from 10 to 7000, preferably from 50 to 1000 and more preferably from 70 to 200).
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I);

	Domnick does not explicitly teach that i) the multilayered interference pigment is sintered, and ii) wherein the multilayered interference pigment is not dispersed in a medium prior to sintering.  However, Examiner notes that these are a product by process limitations (MPEP § 2113.I). It has been held that ‘the patentability of a product does not depend on its method of production’.	
In addition, Domnick teaches that that the colored effect pigments of the disclosure are usually on offer in powder or paste form… find use in advantageous forms of offering such as dry products and pigment preparations, pellets, small sausages, tablets, briquettes (see Domnick at [0066]).
	Regarding i) and ii), like Domnick, Hendrickson teaches colored effect pigments (see Hendrickson at C1 L7-10 teaching that the disclosure relates to pigments and optical sheeting, 
	Hendrickson further teaches that any dimension of the layers which allows for the interference effects to assist in the generation of optical variations may be used in the practice of the disclosure (see Hendrickson at C6 L66-C7 L1).  And, the method for forming sheets and pigments which comprises wet coating alternating layers of materials which form solid layers of differing refractive indices, solidifying the wet coatings into a sheet comprising layers of solidified material, and breaking the solidified material into pigment particles (see Hendrickson at C4 L51-56).
	Furthermore, Hendrickson teaches that when sols are used, for example, the particles from the sols will not readily form a truly continuous layer (see Hendrickson at C10 L27-29), and the degree of packing attained with sols may be affected by the pressures, temperatures, solvents and/or additional binder (if any) are present in the coating composition (see Hendrickson at C10 L40-43).  In addition, Hendrickson teaches that the simplest way to reduce the dead space between particles is by annealing, heating or sintering the particles for an extended period of time at elevated temperatures to cause the particles to soften and flow into the dead space (see Hendrickson at C10 L50-54), wherein the sintering of particles is taken to meet the claimed limitations regarding i) and ii) above because the multilayer pigments with optically variable properties is sintered, and there is no discussion of a medium during sintering.
As such, one of ordinary skill in the art would appreciate that Hendrickson teaches that sintering of particles is one of the simplest ways to reduce the dead space between particles in the method of forming multilayer pigments and sheets with optically variable properties, and seek those advantages by sintering the particles in Domnick in forming dry products and pigment preparations such as pellets, small sausages, tablets, briquettes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a sintering method as taught by Hendrickson 











Regarding claim 2, Domnick as modified by Hendrickson teaches the limitations as applied to claim 1 above, and Domnick further teaches that the metal core comprises a material selected from the group consisting of gold, silver, rhodium and an alloy of thereof (see Domnick at [0039] teaching that the platelet-shaped metal pigment can consist of different metals wherein gold is in the list).

Regarding claim 3, Domnick as modified by Hendrickson teaches the limitations as applied to claim 1 above, and Domnick further teaches that the pigment further comprises a third protective layer formed from comprising a transparent dielectric material or a transparent resin (see Domnick at [0038] teaching that at least one protective layer is applied on the absorber layer; and see Domnick at [0049] teaching that the discrete metal particles are enveloped by a dielectric matrix and/or embedded in overall semitransparent absorber layer).

Regarding claim 4, Domnick as modified by Hendrickson teaches the limitations as applied to claims 1 and 3 above, and Domnick further teaches that the dielectric material of the first layer and of the third protective layer is selected from the group consisting of TiO2, SiO2, Al2O3, MgF2, AIN, Ta2O5, Si3N4, ZnS, ZnO, ZrO2, Cr2O3, CeO2, Y2O3, HfN, HfC, HfO2, La2O3, MgO, Sb2O3, SiO, Se2O3, SnO2 and WO3 (See Domnick at [0041] teaching that the spacer layer can be produced from inorganic materials, in particular silicon oxide is included in the list; and at [0054] teaching that the protective layer can be produced from one of the following materials, in particular silicon dioxide is included in the list).

Regarding claim 5, Domnick as modified by Hendrickson teaches the limitations as applied to claim 1 above, and Domnick further teaches that the second metal layer comprises a material selected from the group consisting of silver, gold, aluminium, titanium, palladium, platinum, ruthenium, rhodium, osmium, iridium, tin, chromium, iron, cobalt, nickel, copper, zinc, rhodium and an alloy thereof (see Domnick at [0046] teaching that the metal particles can consist of different metals wherein gold is in the list).

Regarding claim 6, Domnick as modified by Hendrickson teaches the limitations as applied to claim 1 above, and Domnick further teaches that the metal core has an average transverse diameter between 5 and 100 µm (see Domnick at [0039] teaching that the metallic reflector core has an average diameter of from 1 to 500 µm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05), and
an average thickness between 10 and 500 nm (see Domnick at [0039] teaching an average layer thickness of 15 to 1000 nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 7, Domnick as modified by Hendrickson teaches the limitations as applied to claim 1 above, and Domnick further teaches that the first layer has a thickness between 50 and 500 nm (see Domnick at [0041] teaching that the spacer layer have a thickness preferably of from 80 to 600 nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 8, Domnick as modified by Hendrickson teaches the limitations as applied to claims 1 and 3 above, and Domnick further teaches that the second discontinuous layer have a thickness between 1 and 30 nm (see Domnick at [0051] teaching that the discrete metal particles average size is more preferably from 10 to 25 nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05), and the
third protective layer have a thickness between 1 and 30 nm (see Domnick at [0051] teaching that the layer thickness of the overall semitransparent absorber layer is from 20 to 40 nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 9, Domnick as modified by Hendrickson teaches the limitations as applied to claims 1 and 3 above, and Domnick further teaches that the second discontinuous layer is in the form of particles arranged at intervals (see Domnick at [0046] teaching that it has proved advantageous for the metal particles to form discrete islands, at [0035] teaching that the metal particles do not, in particular, form an uninterrupted layer, and at [0035] teaching that each of the metal particles can constitute an individual entity capable of resonance). Thus, the prior art teaches that the metal particles are arranged at intervals.
	
Response to Arguments








Applicant's arguments filed 01/14/2022 have been fully considered and are not found persuasive.  
Applicant’s traversal directed at “sintered pigment” is not a “product-by-process” limitation for preparing a pigment, thus Domnick alone cannot teach or suggest the subject matter of claim 1 (see Applicant’s Arguments at page 5, paragraphs 3-6) is respectfully not found persuasive. 

Additionally, one of ordinary skill in the art would not be able to tell if the pigment is dispersed or not in a medium after sintering.
	Furthermore, as mentioned above, Domnick’s lack of teaching about sintering does not preclude that sintering may be done to the dry products such as pellets, etc. (see Domnick at [0066]), and Domnick does not require that the pigments be dispersed in a medium as Domnick teaches that powders and pellets are known (See Domnick at [0066]).  Domnick prefers a solution-based process (see Domnick at [0061] and [0063] teaching wet-chemical solution and solution-based hetero coagulation process), but Domnick does disclose that PVD and/or CVD processes can be used (see Domnick at [0062]), and the metal particles can be bound directly or indirectly to the spacer layer (see Domnick at [0045]).  These processes are very similar to the processes described in the Applicant’s disclosure (see Applicant’s Specification at page 6, lines 6-10 teaching that the metal core can be made… with outer layers deposited by CVD, PVD, electrochemically or by non-electrolytic process… the multilayered pigment can also be made from flakes obtained chemically by wet or dry method, or even by atomisation).  In addition, it has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP § 2123.II).


Applicant discusses that Domnick and Hendrickson cannot be combined to yield the present disclosure because one of ordinary skill would not be motivated to produce a layer through a sol gel process on top of the spacer layer when discrete metal particles are sought (see Applicant’s arguments at page 6, paragraphs 1-2).
Examiner acknowledges the arguments and respectfully notes that the examined claims belong to the statutory class of product, as such, only the structure is considered (unless there is product by process language and then the structure imparted/implied by the process is considered).  And, it has been held that ‘the patentability of a product does not depend on its method of production’ (MPEP § 2113.I).
And as mentioned, the structure imparted by “sintering” to the multilayered interference pigment is not apparent or otherwise reflected in the claim features.  The claim limitations, as written, does not distinguish the product structure of the claimed invention from the combination of Domnick and Hendrickson.  Applicant’s Specification does not provide further guidance to the structure of the multilayered interference pigment if it is sintered.  At best, the closest structural description states that “this results in a dense coating covering all or part of the substrate” (see Applicant’s Specification at page 6, lines 19-20), but the dense coating is not claimed.  Thus, the rejection stands.

	
Conclusion



















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735